Citation Nr: 1040910	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-01 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1954 to November 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, that denied service connection for PTSD.    

The issue of service connection for a liver disability as 
secondary to exposure to Agent Orange has been raised by the 
record in the January 2009 VA Form 9, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Upon preliminary review, the Board finds that further development 
is necessary before a decision on the merits may be made.  The 
Veteran was not afforded a VA examination regarding his PTSD.  
The RO determined that the Veteran did not provide enough 
information about his claimed stressors to attempt any 
verification.  However, VA has recently revised the regulations 
regarding stressor verification.  Under the new regulation, if a 
stressor claimed by a veteran is related to the veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the veteran's symptoms are 
related to the claimed stressor, provided that the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, then the requirement for corroborating 
the stressor is eliminated.  38 C.F.R. § 3.304(f) (a) (as amended 
75 Fed. Reg. 39843 (effective July 12, 2010)).

The Veteran was diagnosed with PTSD in January 2007.   He 
received the Vietnam Service Medal as indicated on his DD Form 
214.  The record also contains a statement from the Veteran 
describing several claimed stressors including being shot at 
during his time in Vietnam, serving as a door gunner on a 
helicopter in a fire fight in 1968, and retrieving the bodies of 
nurses killed in a plane crash in the mountains of central 
Vietnam in 1967.  During VA treatment in June 2006, the Veteran 
reported that he had been shot at in Vietnam.  A VA treatment 
entry dated in April 2009 reflects the Veteran's reported history 
of stressors as Vietnam, a plane crash that involved the death of 
nurses, and rocket attacks, and reflects a diagnosis of PTSD, 
which was not related by the examiner to any specific stressor or 
stressors.  VA treatment entry dated in May 2009 reflects a 
general reference to Vietnam traumas, and an Axis IV diagnosis of 
war history, but does not specify any specific in-service 
stressors to which the diagnosis of PTSD was related.  

Under the new regulations, the Board finds that verification is 
not required regarding some of the Veteran's reported stressors, 
specifically, hostile enemy actions of being shot and rocket 
attacks.  Additionally, the Board notes a February 1967 DD Form 
114 that noted the Veteran participated in an air tactical or 
strategic combat operation in Vietnam or adjacent areas in 
February 1967, which suggests proximity to hostile enemy military 
activity.  

Based on the information above, the Board finds that a VA 
examination is required to determine whether the Veteran's 
current PTSD is related to any of the reported in-service 
stressful events during active service in Vietnam.  The VA 
examiner should specifically address whether any diagnosis of 
PTSD is due to fear of hostile military activity, and whether the 
claimed stressors are adequate to support a diagnosis of PTSD, 
and in fact did lead to the Veteran's PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
PTSD examination to ascertain the nature and 
etiology of any current psychiatric 
disability, to specifically include PTSD.  
The examiner should review the relevant 
documents in the claims file in conjunction 
with the examination, examine the Veteran, 
conduct any tests deemed medically advisable, 
and render a diagnosis(es) for any current 
psychiatric disability.  The examiner is 
asked to provide the following opinions: 

A.  Are the reported in-service stressors 
adequate to support a diagnosis of PTSD?  
Please specifically state whether or not 
the underlying stressor upon which a PTSD 
diagnosis is rendered is related to a fear 
of hostile military activity.

B.  Is it at least as likely as not (a 50% 
or higher degree of probability) that 
PTSD, or any other diagnosed psychiatric 
disorder, is related to reported in-
service stressors?

A complete rationale should be provided for 
any opinion offered.

2.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the expanded 
record and determine if service connection is 
warranted for PTSD.  If the claim remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

